Citation Nr: 1645155	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO. 11-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, to include spinal stenosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, with additional Reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In May 2012, the Veteran testified at a Board hearing before the undersigned, seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In May 2014, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In this regard, while the claim has previously been specific to service connection for spinal stenosis, the Veteran has described general symptoms of low back pain. As the medical evidence establishes that the Veteran has additional diagnoses concerning his low back, the Board has recharacterized the issue on appeal as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.
REMAND

In May 2014, the Board remanded the case for an addendum opinion addressing whether the Veteran's low back disability was incurred during service or aggravated beyond its natural progression by service. In July 2014, the VA examiner issued an addendum opinion, finding no nexus between the Veteran's low back disability, nor aggravation of the Veteran's low back disability, and the June 1998 injury during a period of active duty for training (ACDUTRA). However, this opinion only considered the Veteran's diagnosis of spinal stenosis. The evidence shows that the Veteran has other lumbar spine diagnoses, including degenerative disc disease and lumbar strain. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above directives, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's low back disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

The VA examiner should provide all relevant diagnoses concerning the Veteran's low back disability during the appeal period (2009-present).
Based upon a review of the relevant evidence, the physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's low back disability exist prior to the June 1998 injury during a period of ACDUTRA?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's low back disability existed prior to the June 1998 injury during a period of ACDUTRA, was the low back disability aggravated (i.e., permanently worsened) by service?

c. If the Veteran's low back disability did not exist prior to the June 1998 period of ACDUTRA, the VA examiner should opine as to whether the Veteran's low back disability had its onset during or is otherwise related to this period of ACDUTRA. 

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1985 profile issued for exemption from physical training due to neurogenic back syndrome accompanied by severe sciatica.

*The September 1989 Report of Medical History showing complaints of having had recurrent back pain.

*The January 1993 Report of Medical History indicating that the Veteran has a history of low back pain secondary to overuse injury, asymptomatic. 

*The DA Form 2173 showing that Veteran went to sick call for low back pain after loading and unloading trucks during a period of ACDUTRA in June 1998.

*The December 1998 physical profile issued because of low back pain.

*The April 2012 clinical notes in which a private physician stated that it is possible that the Veteran had stenosis at the time he injured his back during the June 1998 ACDUTRA episode, and that the activity of unloading and loading a truck during that period could have aggravated his symptoms or taken a situation which was previously unknown and made it more apparent.

*The Veteran's May 2012 Board hearing testimony where he noted an increase of back pain after the June 1998 injury during a period of ACDUTRA. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

